Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of invention Group II, claims 14 – 20, in the reply filed on September 30, 2022 is acknowledged. Claims 1 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by or, in the alternative under 35 U.S.C. 103(a) as being obvious over Tan et al. CN 104746173 A (Tan). English abstract and Machine translation of the CN reference is used herein. 

Considering claim 14, Tan teaches a sustainable hemp-polyester composite fiber, wherein said hemp material is hemp stalk carbon comprising a plurality of particles with 99% of said particles having a size of less than 2 micron in the major axis of each (the hemp stalk carbon is nanosized from 300 to 700 nm= 0.3 to 0.7 microns, thus substantially all particles are less than 0.7 microns) [Abstract, 0006] and 0014]. Further, said composite polyester fiber comprises from 0.5% to 6.0% of the hemp stalk carbon [Examples 1 – 3]. Furthermore, Tan does not specifically recognize that the carbonized hemp Is charred at between 1100 C and 1500 C and milled. However, this is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 – 15, 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. CN 104746173 A (Tan) in view of Han et al. KR 101400249 B1 (Han). English abstract and Machine translation of the CN and KR references are used herein.   

Considering claims 14 – 15 and 19 – 29, Tan teaches a sustainable hemp-polyester composite fiber, wherein said hemp material is hemp stalk carbon comprising a plurality of particles with 99% of said particles having a size of less than 2 micron in the major axis of each (the hemp stalk carbon is nanosized from 300 to 700 nm= 0.3 to 0.7 microns, thus substantially all particles are less than 0.7 microns) [Abstract, 0006] and 0014]. Further, said composite polyester fiber comprises from 0.5% to 6.0% of the hemp stalk carbon [Examples 1 – 3]. Furthermore, Tan does not specifically recognize that the carbonized hemp Is charred at between 1100 C and 1500 C and milled. However, Han discloses wherein carbonized hemp is charred at between 1100 C and 1500 C and milled (a hemp plant biomass is carbonized at a temperature between 500 and 1800 degrees C and crushing the carbonized hemp plant biomass; claim 1; page 4, first paragraph; page 5, second paragraph; page 6, second paragraph). It would have been obvious to a person of ordinary skill in the art, at the lime of the Invention, to have modified the method, as previously disclosed by Suzhou, In order to have provided wherein carbonized hemp is charred at between 1100 C and 1500 C and milled, as previously disclosed by Han, for the benefit of forming a high-surface area carbonized hemp economically (Han; abstract; page 5, first paragraph; page 6, second paragraph). 
As to claim 19, Tan teaches that the conductive fibers of the disclosure can be used for the production of clothes. It would have been obvious to one of skill in the art to form yarns out of the conductive fibers for the formation of textiles intended for cloths. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. CN 104746173 A (Tan) in view of Han KR 101400249 B1 (Han) and further in view of Govang et al. WO 2009079583 A1 (Govang). English abstract and Machine translation of the CN and KR references are used herein.   

Considering claim 16, Tan in view of Han is relied upon as set forth above in the rejection f claim 14. Further, Tan and Han, in combination, disclose the conductive fiber of claim 14, but Tan does not disclose further comprising the addition of 0.1- 20 weight percent of an essential oil. However, Govang discloses an addition of 0.1-20 weight percent of an essential oil (an essential oil is present in a resin composite comprising plant material such as hemp In an amount from 0.05 to 2 wt.%; abstract; page 4, lines 9-10, 20-22). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Tan, in order to have provided an addition of 0.1-20 weight percent of an essential oil as previously disclosed by Govang, for the benefit of forming a fiber composite by utilizing additives like essential oils to prevent microbial decay (Govang at Abstract). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. CN 104746173 A (Tan) in view of Han et al. KR 101400249 B1 (Han) and further in view of Zhang et al. CN 105200548 A (Zhang). English abstract and Machine translation of the CN and KR references are used herein.   

Considering claim 16, Tan in view of Han is relied upon as set forth above in the rejection of claim 14. Further, Tan and Han, in combination, disclose the conductive fiber of claim 14, but Tan does not disclose further comprising the addition of additives as required in claim 18. However, Zhang teaches conductive fibers to produce cloths comprising conductive titanium dioxide as pigment, antistatic agent and UV stabilizers. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include conductive titanium dioxide, or UV stabilizer or antistatic agent to Tan’s fiber when it is desired to provide said fiber with the properties as taught by Zhang.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786